Title: To Thomas Jefferson from Thomas Barclay, 19 December 1784
From: Barclay, Thomas
To: Jefferson, Thomas



Sir
L’Orient 19th. Decr. 1784.

I had the pleasure of receiving your letter of the 15th. with the Inclosures for America, which shall go [by] the packet Tomorrow. Be so kind to Inform Mr. Humphreys that his letter shall be taken proper Care of.
I am very sorry to tell you that the Vessell with Your China on board is still here. I wou’d have sent it with the Tea, but the risk of breaking and Expence of land Carriage was too Considerable, and I Expected it wou’d have reach’d you almost as soon as the Tea. I request you will use any set of Queens Ware untill the China gets round. I will leave this place today, and pass to Paris through Bordeaux. If I Can be of any use to You there it will give Me great pleasure and any letter addressed for Me to the Care of Mess. French & Nephew will reach Me. I am with great Truth Dear Sir Your Most Obed Servant,

Thos. Barclay

